Citation Nr: 1434354	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Propriety of the reduction of the evaluation for bilateral glaucoma with scotomas from 50 percent to 20 percent disabling, effective September 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for bilateral glaucoma with scotomas.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By a rating action in November 2009, the RO proposed to reduce the evaluation for the Veteran's bilateral glaucoma from 50 percent to 10 percent disabling based on clear and unmistakable error in a May 1996 rating decision; that rating decision also denied the Veteran's claim for a TDIU.  Notice of this proposed action was sent to the Veteran in a November 2009 letter.  In June 2010, the RO effectuated this proposal and the evaluation for bilateral glaucoma with scotomas was reduced to 20 percent disabling effective December 1, 2010.  The Veteran perfected a timely appeal to those decisions.  

Given the arguments made in this appeal, and because of the manner in which it was developed for appellate review by the Board, the Board finds that the eye rating issue contemplates two questions-the propriety of the reduction and a claim for a rating higher than 20 percent.  Both are addressed herein.

On April 8, 2013, the Veteran appeared at the RO and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of that hearing is of record.  



REMAND

The Veteran's initial claim for service connection for glaucoma (VA Form 21-4138) was received in April 1994.  The Veteran indicated that he was treated during service for the condition.  Submitted in support of the claim were treatment records, VA as well as private treatment reports, dated from September 1980 to March 1994.  These records show that the Veteran was diagnosed with and received clinical attention and treatment for primary open angle glaucoma.  

On the occasion of a VA examination in June 1994, it was noted that the Veteran had a history of chronic open-angle glaucoma in both eyes which was diagnosed approximately 16 years ago while on active duty with the U.S. Army.  He was receiving follow-up care with Wade Park Optometry clinic.  The Veteran had no other visual or ocular complaints.  It was noted that he wore prescription glasses for distance vision.  Uncorrected visual acuity was 20/70, corrected to 20/20 in the right eye, and 20/80 in the left eye corrected to 20/20.  The pupils were equal, round and reactive to light.  There was a left afferent pupillary defect noted.  No diplopia was noted.  The examiner noted that the Veteran had glaucomatous and nasal step changes, left eye greater than right as well as enlarged blind spots, again left eye greater than right.  

For the left eye:  Vision temporally, contraction to 45 (normal field 85) Down temporally, contraction to 38 (normal field 85) Vision down, contraction to 30 (normal field 65) Down nasally, contraction to 13 (normal field 50) Vision nasally, contraction to 15 (normal field 60) Up nasally, contraction to 32 (normal field 55) Vision up, contraction to 30 (normal field 45) Up temporally, contraction to 38 (normal field 55).  

For the right eye: Vision temporally, contraction to 52 degrees (normal field 85) Down temporally, contraction to 44 (normal field 85) Vision down, contraction to 22 (normal field 65) Down nasally, contraction to 15 (normal field 50) Vision nasally, contraction to 21 (normal field 60) Up nasally, contraction to 32 (normal field 55) Vision up, contraction to 33 (normal field 45) Up temporally, contraction to 39 (normal field 55).  

By a rating action in July 1994, the RO granted service connection for glaucoma, evaluated as 30 percent disabling.  It was noted that the rating was based on the findings of a June 1994 eye examination which revealed visual acuity as concentric contraction of the visual fields to 32.1 degrees in the right eye and 28.8 in the left eye; those findings were found to be consistent with a 30 percent disability rating.  The rating was made effective from October 13, 1992.

VA progress notes dated from November 1994 to October 1995 show that the Veteran received clinical attention and follow-up evaluation for glaucoma.  In October 1995, the Veteran underwent laser surgery on both eyes in order to decrease the internal pressure in the eyes.  A VA progress note dated in April 1995 reported uncorrected visual acuity of 20/60 and 20/80, corrected to 20/50 and 20/40-2.  

On the occasion of a VA examination in January 1996, it was noted that the Veteran had been followed at an ophthalmology clinic, and he was status post Argon Laser Trabeculoplasty in both eyes in October 1995; he reported no change or decrease in his visual acuity.  On examination, the Veteran had full visual fields to the III-4-e in both eyes; a small superior bjerrum's area scotoma was noted in the left eye with III-4-e target.  A visual filed performed with the I-4-e target found relative nasal step changes as well an enlargement of the blind spot in the right eye and relative bjerrum area scotoma in the eyes.  Slit lamp examination found anterior chamber angles to be a Grade IV, both eyes.  Cornea, conjunctivae and lens were all clear in both eyes.  Intraocular pressure by applanation was 14 mm of mercury in the right eye and 12 mm of mercury in the left eye.  Posterior examination found a cup-disc ratio of 0.8 round in the right, and 0.9 round in the left eye.  The disc showed extremely thin rim tissue especially temporally; however, there was perfused rim tissue noted 360 degrees.  The cupping appeared to be deep.  There was no notching of the disc rims noted and no disc hemorrhages noted in either eye.  Maculae appeared to be clear, ou.  Peripheral fundus was flat and intact, ou.  The diagnoses were primary open angle glaucoma, ou, and small absolute scotoma in the left eye and relative scotoma noted in both eyes.  The visual field charts were attached.  

For the left eye: Vision temporally, contraction to 78 (normal field 85) Down temporally, contraction to 80 (normal field 85) Vision down, contraction to 66 (normal field 65) Down nasally, contraction to 55 (normal field 50) Vision nasally, contraction to 52 (normal field 60) Up nasally, contraction to 42 (normal field 55) Vision up, contraction to 35 (normal field 45) Up temporally, contraction to 51 (normal field 55).  

For the right eye: Vision temporally, contraction to 85 degrees (normal field 85) Down temporally, contraction to 83 (normal field 85) Vision down, contraction to 72 (normal field 65) Down nasally, contraction to 62 (normal field 50) Vision nasally, contraction to 58 (normal field 60) Up nasally, contraction to 52 (normal field 55) Vision up, contraction to 34 (normal field 45) Up temporally, contraction to 52 (normal field 55).  

By a rating action in May 1996, the RO increased the evaluation for bilateral glaucoma from 30 percent to 50 percent, effective October 11, 1995.  It was noted that the rating was based on the findings of the January 1996 eye examination which revealed visual acuity as concentric contraction of the visual fields to 20.2 degrees in the right eye and 28.5 in the left eye; those findings translated into visual acuity of 20/100 and were found to be consistent with a 50 percent disability rating.  

Received in April 2009 was a statement in support of claim (VA Form 21-4138), wherein the Veteran requested an increased rating for his service-connected bilateral glaucoma.  Submitted in support of the claim were VA progress notes dated from May 2007 to September 2009.  These records show that the Veteran received follow-up evaluation for primary open angle glaucoma and RPE detachment.  When seen in May 2009, the Veteran reported no complaints; he stated that his glasses were working fine; visual acuity was 20/20 in both eyes.  On the occasion of an annual eye examination in June 2008, it was noted there were no flashes or floaters and no pain.  There had been no changes in vision; no distance or near vision changes.  

In a November 2009 rating action, the RO proposed to reduce the evaluation for bilateral glaucoma with scotomas from 50 percent to 10 percent.  The RO explained that, in reviewing the claim, it was determined that an error was made in assigning the 50 percent evaluation effective October 11, 1995.  It was noted that the 50 percent evaluation was assigned based upon readings from visual field chart I-4-e.  However, current VA regulations require visual field chart III-4-e be used in assessing visual field losses and assigning evaluations.  The RO determined that, had the correct visual field chart been read (III-4-e), an evaluation of 10 percent would have been assigned.  

At an informal conference in February 2010, the Veteran indicated that he has received treatment at Wade Park VA medical center since 1996 about 2 to 3 times per year and quarterly for his vision.  The Veteran noted that he received new glasses last year and wears bifocals.  He also stated that he takes 2 to 3 different medications for his eyes.  He stated that, since his last evaluation in 1996, he has suffered a deterioration of his peripheral vision, with the left eye being worse than the right eye.  The Veteran reported that his vision is worse at night, making driving difficult due to glare from headlights.  The Veteran stated that his major problem is vision loss in the periphery, not central acuity.  He also described a haze over vision at times; he also mentioned that, when participating in recreational activities, he has difficulty seeing objects on the side.  The Veteran indicated that he was recently told by his physician that he may need surgery on his retinas.  

The Veteran was afforded a VA eye examination in February 2010.  The Veteran complained of occasional slight aching behind the right eye.  He also reported blurred vision with glasses.  It was noted that the Veteran had Argon Laser Trabeculoplsty on both eyes in October 1995.  He denied any incapacitating episodes.  The uncorrected visual acuity of the right eye was 20/40 corrected to 20/40-; the uncorrected visual acuity in the left eye was 20/60 corrected to 20/30+2.  The fundus examination revealed RPE mottling in both eyes.  There was RPE detachment inferior temporal to fovea, right eye.  There was no diplopia.  A visual field defect was present.  The right eye was constricted at 360 degrees, especially temporal; the left eye had a slight constriction especially superior and inferior humphrey simulated kinetic; the visual fields were done with a Goldman visual field instrument with a 3-4E test target.  The pertinent diagnoses were advanced primary open angle glaucoma, both eyes; pigmented epithelium detachment, right eye, not related to glaucoma; age-related cataracts, both eyes; and ocular pain, right eye.  

VA progress notes dated from February 2010 to March 2011 show that the Veteran continued to receive clinical attention and treatment for his bilateral glaucoma with scotomas.  During a clinical visit in April 2009, visual acuity was 20/20 in the right eye and 20/25 in the left eye.  When seen in June 2009, the Veteran complained of ocular pain in the right eye, behind the eye over the past 2 weeks.  Visual acuity was 20/25+2 in the right eye, and 20/20 in the left eye.  The assessment was pigment epithelial detachment (PED) right, mild dry AMD left, + metamorphopsia and increased size in October, and ocular pain.  An optometry consultation note, dated in August 2009, indicates that the Veteran was seen at the retina clinic due to pigment epithelial detachment in the right eye; it was noted that the Veteran's vision was stable in the right eye.  In April 2010, the Veteran underwent Selective Laser Therapy, as advanced treatment for glaucoma.  

At his personal hearing in April 2013, the Veteran indicated that the February 2010 examination was not a thorough evaluation of his eyes; he stated that it was very short.  The Veteran stated that he was taking several medications, including Cosopt, Taflupost, Brimonidnidine, and Tratrate.  He noted that he goes to VA every three months; at each visit, he has a visual fields test and they take pictures of the back of the eyes.  

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).  

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc).  

As noted above, by a rating action in May 1996, the RO increased the evaluation for bilateral glaucoma with scotomas from 30 percent to 50 percent disabling under Diagnostic Code 6080, effective from November 11, 1995.  The rating decision shows that this was based on the findings of a January 1996 VA examination field of vision chart.  The RO found that the January 1996 results showed average constriction of the visual fields to be 20.2 degrees in the right eye and 28.5 degrees in the left eye; it was determined that those findings translated into visual acuity of 20/100 bilaterally.  That decision also noted that each eye had a relative bjerrum's area scotoma and the right eye had a blind spot.  

In November 2009, the RO notified the Veteran of a proposal to reduce the 50 percent rating for bilateral glaucoma with scotomas to 10 percent.  Therein, the RO explained that the previous decision was found to be clearly and unmistakably erroneous in that the 50 percent evaluation was based on readings from visual field chart I-4-e.  

Current VA regulations require the use of visual field chart III-4-e when assessing visual field losses and assigning evaluations.  However, the regulations in 1995 and 1996 were not so explicit.  In 38 C.F.R. § 4.76 (1995) it was noted that "usual perimetric methods [were to be] employed, using a standard perimeter and 3 mm. white test object."  Whether such an instruction was clearly the same as the current requirement for use of the Goldmann's equivalent III/4e is not evident from the record, especially because the charts relied on in 1996 indicate that object III equated to 4 mm squared and object I appears to have equated to 1/4 mm squared.  Expert guidance on this point is required.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As for the claim for a rating higher than 20 percent, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The Veteran is now seeking a rating in excess of 20 percent for bilateral glaucoma with scotomas.  The Board has determined that additional development is necessary prior to completion of its appellate review of the claim for the following reasons.  The evidence currently on record is insufficient for the purpose of ascertaining the current severity of the Veteran's bilateral eye disorder.  

At his personal hearing in April 2013, the Veteran reported that his glaucoma had worsened since his February 2010 examination.  The Veteran noted that his peripheral vision was bad; he stated that his eyes were closing in on the sides to the point that he could not see out of the corners of the eyes like he used to.  The Veteran reported that the glare from headlights at night affected his vision; he must wear sunglasses.  The Veteran indicated that the experiences pain in the back of the eyes on a daily basis.  

The Board notes that the most recent VA examination addressing the Veteran's bilateral eye condition was conducted in February 2010.  It has now been several years since the Veteran was last evaluated and a matter critical to the adjudication of increased rating claims is identifying the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), (where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's bilateral glaucoma with scotomas would prove helpful in adjudicating the merits of the claim.  Moreover, and significantly, the Veteran's April 2013 hearing testimony suggests that his condition had gotten worse and that he has requested a new examination.  Therefore, a new VA examination should be conducted to determine the manifestations and level of severity associated with the Veteran's bilateral eye condition.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  

At his hearing in April 2013, the Veteran reported that his service-connected disabilities prevent him from obtaining gainful employment.  The Veteran testified that he is unable to walk or stand too long; he is currently undergoing physical therapy for his knees.  The Veteran also reported that he is currently in the vocational rehabilitation program.  It was argued that the Veteran's service-connected knee disabilities as well as his vision preclude him from any physical or sedentary employment in which he would be sitting at a desk working on a computer.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  

Here, the Veteran is service connected for (1) residuals, left meniscal injury and surgery with ACL deficiency, evaluated as 20 percent disabling; (2) bilateral glaucoma, with scotomas, evaluated as 20 percent disabling; (3) traumatic arthritis of the left knee, evaluated as 10 percent disabling; and (4) right knee disability, evaluated as 10 percent disabling, and (5) right knee scar, evaluated as noncompensably disabling.  His combined disability evaluation is 50 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a rating of TDIU.  See 38 C.F.R. § 4.16(a).  

Although the Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he may still be entitled to TDIU on an extra-schedular basis if it is established that the he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Board notes that it may not deny a rating of TDIU without producing evidence, as distinguished from mere conjecture, that a Veteran's disabilities not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  

Accordingly, the Veteran must be scheduled for a VA examination.  The examiner should be requested to conduct an examination of the Veteran and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A (d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain and associate with the claims file the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA or private medical care providers who have treated him for his eye disorder since February 2010.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  If attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the appellant of this in accordance with 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA examination to determine the current severity of his glaucoma with scotomas.  The claims folder must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  The Veteran's field of vision in each eye should be tested according to Goldman Perimeter testing.  A Goldman Perimeter Chart for each eye should be included with the examination report.  The chart will be made part of the examination report and not less than two recordings should be made.  The examiner should set forth in the examination report for the degree of remaining visual field in each eye, in each of the following eight principal meridians:  temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  Uncorrected and corrected central visual acuity for distance and near vision of both of the Veteran's eyes should also be provided.   The rationale for any opinion must be provided.  

The examiner should also be provided with a copy of the regulation in effect in 1996--38 C.F.R. § 4.76-and provide an interpretation of what was meant by the regulatory requirement to utilize "usual perimetric methods . . . using a standard perimeter and 3 mm. white test object."  It should be specifically stated whether this was clearly a requirement to use what is now referred to as "Goldmann's equivalent III/4e."  

4.  The Veteran should be afforded an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability. The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.  

5.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development deemed necessary should be undertaken.

6.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


